UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the quarterly period ended September 27, 2013 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the transition period from to Commission file number 001-14677 EVANS & SUTHERLAND COMPUTER CORPORATION (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) 87-0278175 (I.R.S. Employer Identification No.) 770 Komas Drive, Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(801) 588-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares of the registrant’s Common Stock (par value $0.20 per share) outstanding on November 7, 2013 was 11,089,199. FORM 10-Q Evans & Sutherland Computer Corporation Quarter Ended September 27, 2013 Page No. PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 27, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 27, 2013 and September 28, 2012 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 27, 2013 and September 28, 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 6. Exhibits 17 SIGNATURE 18 2 PART I – FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) September 27, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Marketable securities Accounts receivable, less allowances for doubtful receivables of $257 and $324, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventories, net Prepaid expenses and deposits Total current assets Property, plant and equipment, net Goodwill Definite-lived intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Customer deposits Current portion of retirement obligations Current portion of long-term debt Total current liabilities Pension and retirement obligations, net of current portion Long-term debt, net of current portion Deferred rent obligation Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, no par value: 10,000,000 shares authorized; no shares outstanding - - Common stock, $0.20 par value: 30,000,000 shares authorized; 11,441,666 shares issued Additional paid-in capital Common stock in treasury, at cost: 352,467 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended September 27, September 28, September 27, September 28, Sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative (excluding pension) Research and development Pension Total operating expenses Operating income (loss) Other expense, net ) Income (loss) before income tax provision ) ) ) Income tax provision ) Net income (loss) $ $ ) $ ) $ ) Net income (loss) per common share – basic and diluted $ $ ) $ ) $ ) Weighted average common shares outstanding – basic Weighted average common shares outstanding –diluted Comprehensive income (loss): Net income (loss) $ $ ) $ ) $ ) Other comprehensive income (loss): Amortization of deferred pension expense - - Unrealized gain (loss) on marketable securities 3 90 (8
